 In theMatter of THE BLAKESLEEFORGING Co.andUNITEDAUTOMOBILEWORKERS OFAMERICA (A. F. OF L.)Case No. 1-B-2074.-Decided November O; 1944Mr. J. S. Whiteside, Jr.,of New Haven, Conn., for the Company.Mr. Henry Burke,of Meriden, Conn., andMr. Charles F. Hill,ofSouthington, Conn., for the Union.Mr. Harry, Nathanson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Automobile Workers ofAmerica (A. F. of L.), herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Blakeslee Forging Co., Plantsville, Connecticut, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before John W. Coddaire,Jr.,Trial Examiner.Said hearing was held at Meriden, Connecti-cut, on October 13, 1944.The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Blakeslee Forging Co. is a Connecticut corporation with itsprincipal office and plant located at Plantsville, Connecticut. It isengaged in the manufacture of steel drop forgings. In its operationsthe Company uses steel as its principal raw material.For the first6 months of 1944, the Company purchased raw-materials in the approxi-mate amount of $100,000, of which approximately 70 percent wasshipped to it from points outside the State of Connecticut.For thesame period the total value of its finished products was in the approxi-59N.L.R.B.,No.6.17 18DECISIONSOF NATIONALLABOR RELATIONS BOARDNmate amount of $250,000,' of which approximately 40 percent wasshipped by it to points outside the State of Connecticut.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVED-United Automobile Workers of America, affiliated with the Ameri-can Federation of Labor, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union desires a unit consisting of all the Company's productionand maintenance employees, including the inspector'and shipping andreceiving employees, but excluding foremen, office help, guards, watch-men and engineering department employees.The Company agreesthat the unit sought is appropriate, but contends that the inspectorshould be excluded on the ground that he is a supervisory employee.The record discloses that the inspector is in charge of nine men inthe forging department.His duties are to inspect the various forgingoperations to see if parts are matched, if they need further trimmingand if they meet specifications.He has final authority in the accept-ance or rejection of materials.When the dies are out of gauge -heinstructs the forgers to make the change or he reports the matter tothe foreman 2 The inspector and the forgers work on an hourly basisand the inspector earns less per hour than the forgers.Although theinspector is considered by the Company as an assistant- to the foreman,he has no right to hire or discharge and there is no evidence that he canmake effective recommendations affecting the status of employees. Inthe absence of the foreman the inspector assumes his duties, whichoccurs about one-quarter of the time.However, the record does not'The Field Examiner reported that the Union submitted 38 cards and that there were55 employees in the alleged appropriate unit.2 It appears that the Company employs but one foreman who is classified as such. THE BLAKESLEE FORGING CO.19show that, during such periods, the inspector possesses supervisoryauthority.Inasmuch as the inspector is usually engaged in routineinspection and since he apparently does not have sufficient supervisoryauthority to bring him within the meaning of our customary defini-tion of supervisory employees, we shall include him.We find that all the Company's production and maintenance em-ployees, including the inspector and shipping and receiving employees,but excluding office help, guards, watchmen, engineering departmentemployees, foremen, and all other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The BlakesleeForging Co., Plantsville, Connecticut, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the First Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll 'period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but exclud-ing those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedAutomobile Workers of America (A. F. of L.), for the purposes ofcollective bargaining.c